Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites the limitation "a first user input device" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
It should be noted “a first user input device” is recited in claim 11 for the first time in line 5.  So the second recitation of “a first user input device” in claim in line 7, is confusing. In order to provide an initial search and examination, the examiner will interpret the recitation of “a first user input device” in line 7 of claim 11 as “the first user input device.”


Allowable Subject Matter

Claims 1-10 are allowed.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: although claims 11-20 stand rejected under 35 U.S.C. §112(b), the examiner is assuming Applicant will amend the claims in order to overcome the 35 U.S.C. §112(b) rejection. The prior art does not disclose, imply, suggest, teach or anticipate the presently claimed invention and/or provide a properly motivated combination thereof making the presently claimed invention obvious as defined by claim 1 in its entirety and claim 11 in its entirety along with an amendment to overcome the 35 U.S.C. §112(b) rejections.  Although the following prior art references are relevant, they are not relevant enough to anticipate or make obvious the presently claimed invention as defined by claims 1 and 11.  The relevant prior art is: 1) Peine (U.S. Patent Application Publication 2021/0030498); 2) Peine et al. (U.S. Patent Application Publication 2020/0261160); 3) Ta et al. (U.S. Patent Application Publication 2020/0188146); 4) Johnson et al. (U.S. Patent Application Publication 2019/0254754); 5) Cordoba et al. (U.S. Patent Application Publication 2018/0080841); and 6) Nobles et al. (U.S. Patent Application Publication 2018/0078319).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771. The examiner can normally be reached generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON F ROANE/Primary Examiner, Art Unit 3792